HUNT, Circuit Judge
(concurring). Among other requests for instfuction upon adverse possession, the defendant asked the court to charge as follows:
“The court instructs the jury that if you find from the evidence that the defendant and his grantors had entered and held possession of the lode mining claims involved in these actions, and worked the same in the usual and customary way in the vicinity thereof for a period of two years prior to the making of the placer locations of the plaintiffs, then the law presumes in aid thereof that all the acts necessary to a valid location of said lode mining claims had *94been done and performed at tbe time of sucb lode mining locations, and that sucb possession (having tbe legal effect of a location under tbe law) is sufficient to give tbe defendant’s grantors a lawful right to the possession of said mining claims, if kept alive as required by law, as against tbe subsequent placer locations of tbe plaintiffs’ grantors.”
The court, however, entirely disregarded the question of adverse possession, and said:
“In the first place, I don’t think there is any adverse possession in tbe case, so tbe instructions based on adverse possession will not be given. I exclude them, not because they do not correctly state tbe law, but simply because I regard them as unnecessary.”
Thus the jury were not advised that any presumption existed by reason of long-continued possession, claim, and working or improvement by defendant, and the court expressly confined the issues to the question of a valid discovery by the lode locators prior to the time when the placer locators went on the ground. Refusal to consider and instruct upon the question of adverse possession I think was material error. Open and exclusive possession had been in defendant or his predecessors for years. It was accepted that location notices in compliance with law had been posted and filed, that the annual assessment work had been done, and that much additional expenditure was made upon the claims before the placer locations were filed. Witnesses also testified to facts tending, to show the existence of veins and lodes at the time of original location;' and the general mineral character of the country was not disputed. This evidence made a strong prima facie conclusion as against the placer claimants in favor of discovery by defendant. It established a presumption whereby the truth of a discovery was to be assumed, and the legal consequences attaching to it, and the burden .thrown upon the plaintiff by reason of the presumption, should have been explained to the jury. As a general rule the benefit of such a presumption is specially important in a mining case, for it might very properly, in a case otherwise difficult to solve, save the rights of a mine owner as against one who, after many years have gone by, seeks to maintain another location, contending that there never was a discovery by the original locator. Common experience tells us that death or inability to gather witnesses often makes it practically impossible to prove as an affirmative physical fact an original discovery of mineral at the time of location. The presumption should serve as evidence in favor of the claimant until his opponent has produced evidence which overthrows the presumption. It seems to me that any other rule would imperil the value of unpatented mines located a long time ago and conveyed by the locators to bona fide purchasers who may have expended large sums in development. In commenting upon the reasonableness of the presumption in favor of discovery where there has been staking off, location filing, possession for years, and prosecution of work, Judge Philips, in Cheesman v. Hart (C. C.) 42 Fed. 98, said:
“After tbis be sells to an bonest man, and. passes out of view or dies. All tbe subsequent workings go to sbow tbe existence of a lode or vein on tbe claim of more or less importance. Can it be that after tbe lapse of many years tbe assignee must lose bis claim because of bis inability to produce *95the lost or the dead, and prove affirmatively an actual visible discovery by the original locator oí ore in place where he dug? Possibly the charge in this particular would have been more theoretically correct, had the court told the jury that it was not necessary that defendants should establish such discovery by witnesses to the physical fact at the time. But the same might be inferred from the certificate of location, the manifestations of workings done, the long tenure of the claim, the development of a vein on the claim by subsequent working, and from all the surrounding circumstances.”